ORDER
Considering defendant’s application to this court and the showing made:
It is ordered that a writ be granted and that the Judge of Section C of the Criminal District Court of the Parish of Orleans is ordered to set aside the sentence previously imposed and to resentence the defendant in conformity to Article 884 of the Louisi*605ana Code of Criminal Procedure as amended by Act No. 12 of the Extra Session of 1968 or show cause in this court on Monday, September 18, 1972 at 11 o’clock A.M., why he should not do so.